internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2 plr-146427-01 date date legend taxpayer a taxpayer b taxpayer c company esop partnership date l date m state x dear this responds to your letter requesting a ruling on behalf of the above-named taxpayer on the application of sec_1042 to certain transactions described below according to the facts submitted and the representations made the company is a domestic c_corporation and has no stock outstanding that is readily_tradable on an established_securities_market the company maintains the esop which qualifies under sec_401 and meets the requirements of sec_4975 of the code plr-146427-01 prior to date l taxpayers a and b owned stock in the company none of this stock was acquired in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied or to which sec_422 or sec_424 as in effect on the day before the date of the enactment of the revenue reconciliation act of applied on date l taxpayers a and b had each owned their shares for more than three years taxpayers a and b are husband and wife taxpayer c is their son on date l taxpayers a and b contributed shares of company common_stock to partnership in exchange for limited_partner interests totaling of the partnership the remaining general_partner interest is held by an s_corporation controlled by taxpayer a on date m partnership sold shares of company common_stock to the esop on the same date and as part of the same integrated transaction the esop purchased an additional shares of company common_stock from other shareholders after these purchases the esop owned of company’s issued and outstanding common_stock partnership filed the written_statement required by sec_1042 with its federal_income_tax return for the year of the sale and has filed a statement of election under sec_1042 for the sale of company stock to the esop partnership has within the replacement_period as defined in sec_1042 purchased securities which for purposes of this ruling_request are presumed to be qualified_replacement_property within the meaning of sec_1042 no ruling was requested and none is given concerning whether partnership satisfied the requirements for an election under sec_1042 and sec_1_1042-1t of the temporary income_tax regulations with respect to the sale of company stock to the esop taxpayer a proposes that the following actions be taken partnership will be converted into a limited_liability_company llc pursuant to the law of state x after the conversion llc will be classified as a partnership for federal tax purposes pursuant to sec_301_7701-3 of the regulations at all times relevant to the ruling neither partnership nor llc will have any liabilities and no interest in partnership or llc will be subject_to any liabilities llc plans to sell additional shares of company common_stock to the esop from time to time the taxpayers request the following rulings the company stock contributed to partnership by taxpayers a and b and sold to the esop by partnership will have its holding_period for purposes of the holding_period requirement of sec_1042 determined by the date on which taxpayers a and b respectively acquired the company stock plr-146427-01 partnership is the proper taxpayer to elect to defer gain under sec_1042 for company stock sold to the esop on date m a gift transfer by taxpayer a or b of a limited_partnership_interest in partnership is not a disposition of qualified_replacement_property owned by partnership for purposes of sec_1042 the conversion of partnership into an llc is not a disposition of qualified_replacement_property owned by partnership for purposes of sec_1042 the company stock owned by llc following such conversion and contributed to partnership by taxpayers a and b will have its holding_period for purposes of the holding_period requirement of sec_1042 determined by the date on which taxpayers a and b respectively acquired the company stock with respect to sales of company stock owned by llc after the conversion the llc is the proper taxpayer to elect to defer gain under sec_1042 for company stock sold by the llc to the esop a gift transfer by taxpayer a or b of an interest in the llc is not a disposition of qualified_replacement_property owned by llc for purposes of sec_1042 sec_1042 of the internal_revenue_code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property qrp within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale plr-146427-01 issue sec_1 and in order to qualify for nonrecognition under sec_1042 sec_1042 requires that the taxpayer’s holding_period with respect to the qualified_securities be at least years determined as of the time of sale sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time accordingly with respect to ruling_request one by application of sec_723 and sec_1223 and assuming that sec_721 is inapplicable partnership’s holding_period for purposes of sec_1042 in the company common_stock contributed by taxpayers a and b will include the periods during which it was held by taxpayer a and b respectively we further conclude with respect to ruling_request five that by application of sec_723 and sec_1223 for purposes of sec_1042 llc’s holding_period in the company common_stock will include the periods during which it was held by taxpayers a and b and partnership issue sec_703 provides that any election affecting the computation of taxable_income derived from a partnership shall be made by the partnership except that any election under sec_108 or sec_108 relating to income_from_discharge_of_indebtedness sec_617 relating to deduction and recapture of certain mining_exploration_expenditures or sec_901 relating to taxes of foreign countries and possessions of the united_states shall be made by each partner separately sec_1042 is not one of the listed statutory exceptions to the general_rule that the partnership rather than its partners must make any election that affects the computation of partnership income in the present case partnership sold company common_stock to the esop the election under sec_1042 to defer recognition of long term capital_gain from the sale of the stock affects the computation of partnership’s taxable_income therefore pursuant to sec_703 partnership is the proper party to make the election after plr-146427-01 partnership is converted to llc llc also will sell company common_stock to the esop since llc will be treated as a partnership for federal tax purposes the partnership rules regarding elections will apply to llc accordingly with respect to ruling_request sec_2 and we conclude that pursuant to sec_703 an election to defer gain under sec_1042 with respect to a sale of employer_securities by partnership to the esop must be made by partnership and not its partners likewise any election to defer gain under sec_1042 with respect to a sale of employer_securities by llc to the esop must be made by llc and not its members issue sec_3 and sec_1042 of the code provides that if a taxpayer disposes of any qualified_replacement_property then notwithstanding any other provision of this title gain if any shall be recognized to the extent of the gain which was not recognized under subsection a by reason of the acquisition by such taxpayer of such qualified_replacement_property the legislative_history of sec_1042 indicates that it was added as part of the tax_reform_act_of_1986 to coordinate the requirement that deferred gain be recognized on the disposition of any qrp with other nonrecognition provisions of the code effective for dispositions made after the date of enactment the act overrides all other provisions permitting nonrecognition and requires that gain realized upon the disposition of qualified_replacement_property be recognized at that time s rep 99th cong 2nd sess c b v limited exceptions to this rule are provided in sec_1042 thus gain realized from the disposition of any qrp by a taxpayer who made an election under sec_1042 must be recognized at the time of the disposition regardless of any other nonrecognition provisions of the code that may otherwise have applied sec_1042 provides that the recapture rules of sec_1042 shall not apply to any transfer of qualified_replacement_property that occurs in any reorganization within the meaning of sec_368 unless the person making the election under sec_1042 owns stock representing control of the acquiring or acquired_corporation and such property is substituted_basis_property in the hands of the transferee by reason of the death of the person making the election by gift or in any transaction to which sec_1042 applies neither the statute nor the temporary income_tax regulations define the term gift_for purposes of sec_1042 for purposes of sec_1042 taxpayer a or b’s transfer by gift of a limited_partnership_interest in partnership or of an interest in llc will not cause a recognition of gain under sec_1042 plr-146427-01 issue sec_708 provides that a partnership is considered as continuing if it is not terminated under sec_708 a partnership is considered terminated only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners or within a month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the income_tax regulations provides that a contribution of property to a partnership does not constitute a sale_or_exchange for purposes of sec_708 revrul_84_52 1984_1_cb_157 considers the federal_income_tax consequences of the conversion of a general_partnership into a limited_partnership each partner’s total percent interest in the partnership’s profit losses and capital remains the same after the conversion further the business of the general_partnership continues to be carried on after the conversion revrul_84_52 holds that the general_partnership is not terminated because the business of the general_partnership will continue after the conversion and because under sec_1_708-1 of the regulations the transaction is not treated as a sale_or_exchange for purposes of sec_708 revrul_95_37 1995_1_cb_130 examines the conversion of a domestic_partnership into a domestic llc classified as a partnership for federal tax purposes revrul_95_37 holds in part that the federal_income_tax consequences described in revrul_84_52 apply to the conversion of a domestic_partnership into a domestic llc classified as a partnership regardless of the manner in which the conversion is achieved under state law in the present case partnership will continue to carry on business after the conversion the partners will hold interests in the capital profits and losses of the llc in the same proportion that they held such interests in partnership and there will be no change in the partners’ shares of the partnership’s liabilities therefore provided that partnership and llc are correctly classified as partnerships for federal tax purposes we conclude that the conversion of partnership into llc will not result in a termination of partnership under sec_708 and for federal tax purposes llc will be considered a continuation of partnership because llc will be considered a continuation of partnership and llc will continue to hold the qualified_replacement_property we conclude that partnership will not have disposed of the qualified_replacement_property under sec_1042 therefore based on the specific facts of this case and representations made by the taxpayers we conclude as follows plr-146427-01 by application of sec_723 and sec_1223 and assuming that sec_721 is inapplicable partnership’s holding_period for purposes of sec_1042 in the company common_stock contributed by taxpayers a and b will include the periods during which it was held by taxpayers a and b respectively partnership is the proper taxpayer to elect to defer gain under sec_1042 for company stock sold to the esop on date m taxpayer a or b’s transfer by gift of a limited_partnership_interest in partnership will not cause a recognition of gain under sec_1042 because llc will be considered a continuation of partnership and llc will continue to hold the qualified_replacement_property we conclude that partnership will not have disposed of the qualified_replacement_property under sec_1042 upon the conversion of partnership into llc by application of sec_723 and sec_1223 for purposes of sec_1042 llc’s holding_period in the company common_stock will include the periods during which it was held by taxpayers a and b and partnership with respect to sales of company stock owned by llc after the conversion the llc is the proper taxpayer to elect to defer gain under sec_1042 for company stock sold by the llc to the esop taxpayer a or b's transfer by gift of an interest in llc will not cause a recognition of gain under sec_1042 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under sec_721 or any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party since this office has not verified any of plr-146427-01 the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
